Title: To Thomas Jefferson from William Short, 25 June 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague June 25. 1792

My two last letters to you from Paris, May 15. and 17. will have informed you of my reciept by Mr. Morris, the 7th: of the same month, of your letter of Jan. 23. terminating my mission in France and informing me of my appointment here. You will have observed at the same time my sollicitude that you should be acquainted with the cause of my being so long in Paris after the date of your letter. By I know not what fatality it did not get to my hands till near three months after your precedent letter dated only thirteen days earlier—and by another fatality equally distressing I was never able until the reciept of your letter to form any conjecture what route I was to take on leaving Paris whether North or South—and never knew till a short time before that the Senate had really confirmed my nomination—and when I did learn of it, there seemed such an indisputable right to count daily on the reciept of your orders that I could not avoid waiting from day to day for them before commencing the preparations of a journey, the direction of which was unknown to me.
From that moment I lost not an instant in hastening my departure from a scene which was disagreeable from such a variety of considerations. I informed you that I counted on being able to set out on the 25th. or 26th. and that my route for the Hague would be  decided by the circumstances of the moment. These circumstances in fact changed almost every twenty-four hours on account of the situation of the frontiers, until the moment of my setting out, which was unavoidably and much to my mortification postponed by the inexactitude of French workmen seven days longer than I had expected—viz. until the 2d. inst. I then set out with the intention of passing through Valenciennes, some more favorable accounts from that quarter added to what I suffer from the sea, determining me to prefer that route. Unfortunately for me at the first post the springs of a perfectly new carriage which I had purchased gave way in such a manner as disabled me from proceeding with it. I was forced to return with it to Paris—and leave it there. It then appeared to me that the sooner I set out the sooner I should arrive—and not venturing in the uncertain state of affairs on the frontiers to wait to repair my carriage and re-commence the journey with it, I thought it safest to hire a carriage as might be done in the instant for Calais and pass through England. It would have taken time to have got a carriage otherwise. I accordingly adopted that mode and set out the same day a few hours after my return to Paris. I was detained five days in London on account of the Packet’s sailing only twice a week from Harwich—and because I determined whilst there to take that opportunity of procuring a proper carriage for my journey to Madrid, supposing it would be advisable, that no time might be lost on that account if I should find as I had reason to expect your instructions here—and also because I found myself so incommoded by a fifteen hours sick passage from Boulogne to Dover as to stand in need of repose to prepare for that from Harwich.
These circumstances occasioned it to be the 15th. inst. before I arrived here which was much longer than I had any idea of on leaving Paris. I have thought it proper to enter into these details in order that you may see that nothing has been left undone by me to fulfill your wishes of hastening to present myself at this place; and that notwithstanding the immense lapse of time since the date of your letter, it has not been lengthened voluntarily a moment by me.
The two days which followed my arrival were days of vacation so that it was not until the 18th. that I delivered my letter of credence for the States General into the hands of the President of the week, in the accustomed manner. I then went also conformably to usage to wait on the Grand Pensionner and the Greffier. I was recieved in an agreeable manner by both but particularly by the former, who among other things related he had been much pleased to learn my appointment here, from the accounts he had recieved of me and particularly from Paris. Whether this be really so or not I cannot say, but it gave me  pleasure that he should express himself in that manner, as words being less prodigally used here than in some other places, it shewed at least a favorable disposition in the Grand Pensionner, who is at present the most influential member of the government, being the first mover in the late retrogression in favor of the Prince of Orange and the chief of that party.
The general usage is for the States general to come to a resolution on the letter of credence, the day of its being delivered—to resume it the next day and communicate it by their agent to the foreign minister. I was surprized therefore to find that the next day elapsed without my recieving this communication, when I learned from the Grand Pensionner and Greffier, that there was a difficulty as to the form of the letter, the usual title not being given to their High Mightinesses—that there had been a similar difficulty with respect to Mr. Adams’s letter of credence (as believed, although by some accident it had been mislaid and could not be found) which had been afterwards corrected—that their High Mightinesses had the matter under consideration and would no doubt pass the resolution in the usual form for my admission immediately, counting that the government of the U.S. would find no difficulty in conforming to the constant usage by correcting what they considered as an omission. They accordingly passed and communicated to me by their agent, the resolution of which I have the honor to inclose you a copy. The resolution communicated officially was agreeably to usage in the Dutch Language. The Greffier delivered me a translation for my personal satisfaction. Being persuaded that it was not your intention to withold a title given by the other powers, I found no difficulty in accepting the resolution communicated and promising to ask for a letter which should contain the title they insist on; though this was not until after the passing of the resolution and of course by no means the condition of it.
The Prince of Orange was absent from the Hague the day of delivering my letter for the States general. As the usage of a foreign minister being charged with a letter for him is confined to a very few nations, there was some doubt as to the propriety of delivering him the letter of the President before I should be admitted by their High Mightinesses. As he returned the next day I thought it safest to ask the opinion of the Grand Pensionner from the relation in which he stood both to the States General and the Prince. It was that I should wait for their admission, which I accordingly did and then immediately waited on the Prince, by whom I was recieved in the accustomed affable manner. I delivered him the letter with the expressions usual in such cases—and was afterwards presented to the Princess and the rest of the family.  Thus passed the substance and form of my admission here as Minister Resident of the U.S. Nothing has since passed worthy of your notice. In compliance with your letter I forward inclosed to go by the English packet, the Leyden gazettes. As Mr. Dumas told me he could not discontinue sending them also without your express orders, I should have thought it unnecessary to have sent a second set; but learning from him that you had hitherto expressed your satisfaction at recieving several sets of these gazettes, I have determined for greater certainty to comply literally with your letter. I beg leave for the present to refer you to them for the general affairs of Europe. Mr. Morris will of course inform you of the late unexpected and multiplied revolutions in the French Ministry and the state of affairs there. I have only to ask to be allowed the honor of assuring you of the respect & attachment with which I remain, Dear Sir, your most obedient humble servant

W Short

